OPINION
{¶ 1} Defendant-appellant, Jeffery M. Haney, appeals his sentence on multiple felony convictions.
 {¶ 2} In 2005 a jury convicted appellant on two counts of murder and one count each of felonious assault and tampering with evidence. Appellant received concurrent 15 years to life sentences on the murder convictions with consecutive prison terms on the felonious assault and tampering with evidence convictions for an aggregate prison term of 21 years to *Page 2 
life.
 {¶ 3} On direct appeal, this court affirmed appellant's convictions but reversed the sentence and remanded the matter for resentencing. SeeState v. Haney, Clermont App. No. CA2005-07-068, 2006-Ohio-3899. On remand, appellant received the same prison sentence, which he now appeals, presenting the following sole assignment of error:
 {¶ 4} "APPELLANT WAS IMPROPERLY SENTENCED TO CONSECUTIVE AND MORE-THAN-MINIMUM TERMS OF IMPRISONMENT FOR FELONIES OF THE SECOND AND THIRD DEGREE."
 {¶ 5} Appellant submits that the trial court erred by sentencing him to nonminimum and consecutive prison terms. In support thereof, appellant argues that the trial court's sentence is contrary to the constitutional prohibition against ex post facto law and a violation of the constitutional protections of due process of law, lenity and equal protection of the law.
 {¶ 6} This court has previously considered each of these arguments and found them to be without merit. See State v. Kincer, Clermont App. No. CA2006-08-055, 2007-Ohio-3352; State v. Pesta, Clinton App. No. CA2006-02-004, 2007-Ohio-2295; and State v. Sheets, Clermont App. No. CA2006-04-032, 2007-Ohio-1799.
 {¶ 7} For the same reasons set forth in our previous opinions, we find no violation of appellant's constitutional rights by the imposition of nonminimum and consecutive sentences.
 {¶ 8} Appellant's sole assignment of error is hereby overruled.
 {¶ 9} Judgment affirmed.
  YOUNG, P.J., and POWELL, J., concur. *Page 1